Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Por entender que no es apropiado evaluar, a la luz del criterio de la totalidad de las circunstancias, la suficiencia de una declaración jurada fundamentada parcialmente en confidencias para la expedición de una orden de allana-miento, disentimos. La determinación de causa probable en estos casos debe fundarse en unos criterios claros y pre-cisos que guíen al magistrado o a la autoridad judicial con-cernida a establecer la suficiencia de los hechos contenidos en la declaración jurada. De esta manera, se le garantiza al ciudadano una protección más efectiva de su intimidad contra las actuaciones irrazonables de los agentes del or-den público en la obtención de órdenes de allanamiento.
No podemos suscribir la visión que de nuestro ordena-miento constitucional propone en el día de hoy la mayoría de esta Curia. Debido a que la Constitución del Estado Libre Asociado de Puerto Rico es de “factura más ancha” que la de Estados Unidos, somos del criterio que al inter-pretar la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo l,(1) debemos refrendar una norma más rigurosa que la que se adopta en Illinois v. *998Gates, 462 U.S. 213 (1983).(2) En ese sentido, ratificamos las expresiones del Juez Asociado Señor Irizarry Yunqué cuando adjudicamos una controversia análoga en Pueblo v. Martínez Martí, 115 D.P.R. 832, 842 (1984):
A tono con la reconocida norma de que un Estado puede ex-pandir, mas no contraer los derechos garantizados por la Cons-titución federal ... podemos adoptar, y este es el caso para ha-ber adoptado, una norma más exigente que la recientemente enunciada en Illinois v. Gates, supra.
En Pueblo v. Dolce, 105 D.P.R. 422 (1976), ya habíamos dejado claro que este Tribunal tiene la facultad para extender garantía contra registros y allanamientos ilegales más allá de los límites de la Enmienda Cuarta de la Constitu-ción de Estados Unidos, L.P.R.A., Tomo 1. Allí dispusimos que:
La forma de la sec. 10 del Art. II de la Constitución de Puerto Rico ... es análoga a la de la Enmienda Cuarta, pero el conte-nido es distinto. Ambas disposiciones respondieron a circuns-tancias diferentes y es natural que su interpretación se atenga, dentro del marco de nuestras relaciones con Estados Unidos, a las realidades cambiantes de una y otra sociedad. Pueblo v. Dolce, supra, pág. 428.
Es nuestra obligación, pues, como máximos intérpretes de la Constitución del Estado Libre Asociado de Puerto Rico garantizar su vigorosidad teniendo presente la pre-*999eminencia de los derechos fundamentales y la dignidad de todos los seres humanos. Si bien debemos estudiar la expe-riencia en Estados Unidos, no debemos adoptar con auto-matismo judicial los cambios doctrinales del Tribunal Supremo federal que interpretan restrictivamente la protección contra los registros e incautaciones irrazonables.(3)
En E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984), sostuvimos que la garantía constitucional contra registros o incautaciones irrazonables persigue tres (3) ob-jetivos, a saber: “[p]roteger la intimidad y dignidad de los seres humanos, amparar sus documentos y otras pertenen-cias e interponer la figura de un juez entre los funcionarios públicos y la ciudadanía para ofrecer mayor garantía de razonabilidad a la intrusión ...”.(4)
Precisamente, una de las críticas al análisis de la tota-lidad de las circunstancias, adoptado en Illinois v. Gates., supra, consiste en que el uso del sentido común para deter-minar la suficiencia de una declaración jurada fundamen-tada parcialmente en información suplida por terceros que no están presentes bajo juramento ante el juez o magistrado que expide la orden, constituye una delegación de la fun-ción constitucional de que sean los jueces quienes, exclusi-vamente, determinen causa probable y no el policía quien presenta hechos que no le constan de propio conocimiento. Véanse: W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Pu*1000blishing Co., 1987, Vol. 1, Sec 3.3(a), págs. 620-627; Pueblo v. Martínez Martí, supra, págs. 839—841.
Al amparo de esta normativa, entendemos que el requi-sito constitucional de causa probable exige que las solicitu-des para la autorización de registros no se conviertan en “peticiones a los magistrados para que efectúen, sin base suficiente, actos de fe. Tales solicitudes tienen que fun-darse en hechos concretos, particularizados, que le permi-tan al juez desempeñar adecuadamente su delicada función”. E.L.A. v. Coca Cola Bott. Co., supra, pág. 217.
En la medida en que la suficiencia de los hechos revela-dos por un tercero y el fundamento de conocimiento de éste no puedan determinarse por la falta de unas pautas claras que ayuden al juez a cumplir cabalmente con su misión constitucional, de nada nos sirve recurrir a otros medios tendientes a establecer la veracidad de dichos hechos. Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Cap. 6, págs 361-362.
Además, somos del criterio que en los tres (3) casos de autos, las declaraciones juradas que dieron fundamento a la expedición de las respectivas órdenes de allanamiento fueron insuficientes tanto bajo los casos de Aguilar v. Texas, 378 U.S. 108 (1964), y Spinelli v. United States, 393 U.S. 410 (1969), como a la luz del referido análisis en Illinois v. Gates, supra. Véase, a modo de comparación, Pueblo v. Martínez Martí, supra, pág. 860, voto concurrente del Juez Asociado Señor Rebollo López.
Al invocar como fundamento para su posición el hecho de que en el allanamiento se ocupó material delictivo, la mayoría revoca implícitamente toda nuestra jurispruden-cia anterior sobre este asunto y deja sin efecto la cláusula constitucional que garantiza “el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables”. Sec. 10 del Art. II de la Constitución del Estado Libre Aso-*1001ciado, supra. Como acertadamente afirma el Juez Asociado Señor Rebollo López en su disenso “[a]trás, y olvidada, ha quedado la reiterada y sabia norma a los efectos de que el mero hecho de que un registro y allanamiento rinda frutos criminosos nunca puede ser utilizado como fundamento para convalidar la ilegalidad del registro y allanamiento efectuado”. (Enfasis en el original.) Opinión disidente, pág. 995.
La finalidad de combatir la criminalidad no debe poner en peligro los derechos humanos y los valores que inspira-ron nuestro ordenamiento constitucional(5)
Es el deber de esta Corte elaborar soluciones jurídicas creativas que al mismo tiempo que amplíen las garantías de nuestra Carta de Derechos, mantengan un equilibrio dinámico entre tanto los intereses de la comunidad como los individuales.
Al darle forma a la Sec. 10, Art. II de nuestra Carta de Derechos, Const. E.L.A., supra, la Convención Constitu-yente expresó claramente que “[e]n [la] colisión de lo pri-vado y lo público, la solución se entrega, con todas las ga-rantías, a la autoridad judicial encargada de perseguir y sancionar las transgresiones de la ley”. 4 Diario de Sesio-nes de la Convención Constituyente 2567 (1952). “No fue exclusivamente una figura judicial la que inspiró la dispo-sición constitucional sino el escrutinio imparcial de la evi-dencia de causa probable por un magistrado superpartes.” O.E. Resumil de Sanfilipo, Práctica jurídica de Puerto Rico: derecho procesal penal, New Hampshire, Ed. Equity, 1990, T. I, Cap. 11, pág. 283.
El fin último de la incorporación de la Sec. 10 del Art. II a nuestra Constitución, supra, fue lograr más pureza y ga-rantías en los procedimientos criminales. Diario de Sesio-nes, supra, pág. 2568. Por lo tanto, la calificación que le da la opinión mayoritaria de “preciosismos conceptuales” a los *1002argumentos a favor de fortalecer las garantías fundamen-tales consagradas de manera expresa por nuestra Consti-tución, menosprecia y le resta vitalidad y vigencia a nues-tra Carta de Derechos.
Conforme a lo anteriormente expuesto, confirmaríamos las tres (3) sentencias del Tribunal Superior, que declara-ron con lúgar las mociones de supresión de evidencia.

 La Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 299, dispone:
*998“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables ....

“Sólo se expedirán mandamientos autorizando registros, allanamientos o arres-tos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a. registrarse, y las personas a detenerse o las cosas a ocuparse.

“Evidencia obtenida en violación de esta sección será inadmisible en los tribunales.” (Enfasis suplido.)


 Véanse, a modo de referencia: el voto concurrente del Hon. Juez White, Illinois v. Gates, 462 U.S. 213, 252 (1983), y el rechazo a la norma de la totalidad de las circunstancias en varios estados: State v. Jones, 706 P.2d 317 (1985); People v. Griminger, 524 N.E.2d 409 (1988); State v. Jacumin, 778 S.W.2d 430 (1989); State v. Coleman, 791 S.W.2d 504 (1989); State v. Ibarra, 812 P.2d 114 (1991); State v. Cordova, 784 P.2d 30 (1989).


 Véase F. Hernández Denton y E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, 61 Rev. Jur. U.P.R. 531, 538 (1992).


 En cuanto a los límites mínimos requeridos por la Constitución federal vis-á-vis el concepto de factura más ancha de nuestra Constitución, véanse, además: E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975), y su progenie, a saber: Pueblo v. Figueroa Navarro, 104 D.P.R. 721, 724 (1976); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 258 (1978); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 338 (1983); Molina v. C.R.U.V., 114 D.P.R. 295, 308 (1983), opinión concurrente; Pueblo v. Torres Albertorio, 115 D.P.R. 128, 134 (1984); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 60 (1986); Pueblo v. Rodríguez Rodríguez, 128 D.P.R. 438 (1991), opinión disidente.


 Hernández Denton y Chiesa Aponte, supra.